      Case 4:20-cv-05640-YGR Document 441 Filed 04/12/21 Page 1 of 5



 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH
     LLP
 3   Four Embarcadero Center
     San Francisco, CA 94111
 4   Telephone: (415) 591-7500
     Facsimile: (415) 591-7510
 5
     CHRISTINE A. VARNEY (pro hac vice)
 6   cvarney@cravath.com
     KATHERINE B. FORREST (pro hac vice)
 7   kforrest@cravath.com
     GARY A. BORNSTEIN (pro hac vice)
 8   gbornstein@cravath.com
     YONATAN EVEN (pro hac vice)
 9   yeven@cravath.com
     LAUREN A. MOSKOWITZ (pro hac vice)
10   lmoskowitz@cravath.com
     M. BRENT BYARS (pro hac vice)
11   mbyars@cravath.com
     CRAVATH, SWAINE & MOORE LLP
12   825 Eighth Avenue
     New York, New York 10019
13   Telephone: (212) 474-1000
     Facsimile: (212) 474-3700
14
     Attorneys for Plaintiff and Counter-
15   defendant Epic Games, Inc.
16
                                UNITED STATES DISTRICT COURT
17
                             NORTHERN DISTRICT OF CALIFORNIA
18
                                        OAKLAND DIVISION
19

20   EPIC GAMES, INC.,                                 No. 4:20-CV-05640-YGR-TSH
21                    Plaintiff, Counter-defendant,    EPIC GAMES, INC.’S NOTICE OF
                                                       MOTION AND MOTION TO APPOINT
22                                                     SPECIAL MASTER
                          vs.
23                                                    Date: April 20, 2021 at 2:00 p.m.
24   APPLE INC.,                                      Courtroom: 1, 4th Floor
                                                      Judge: Hon. Yvonne Gonzalez Rogers
25                    Defendant, Counterclaimant.

26

27

28       EPIC GAMES, INC.’S NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL
                                          MASTER
                             Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 441 Filed 04/12/21 Page 2 of 5



 1            NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL MASTER

 2             TO ALL PARTIES HEREIN AND THEIR ATTORNEYS OF RECORD:

 3           PLEASE TAKE NOTICE THAT on April 20, 2021, at 2:00 p.m., or as soon thereafter as

 4   the matter may be heard, in the United States District Court for the Northern District of California,

 5   before the Honorable Yvonne Gonzalez Rogers, Plaintiff and Counter-Defendant Epic Games, Inc.

 6   (“Epic”) will and hereby does move this Court pursuant to Federal Rule of Civil Procedure 53 to

 7   appoint the Honorable Elizabeth D. Laporte (Ret.) as Special Master to supervise and preside over

 8   the pre-trial resolution of objections to designations to deposition testimony (“Deposition

 9   Objections”) in the above-captioned action (the “Action”). Alternatively, Epic requests that the

10   Court rule on this motion on the papers at the Court’s earliest convenience.

11           This motion is made pursuant to the Court’s Standing Order Re: Pretrial Instructions in

12   Civil Cases and Pretrial Order No. 2 (ECF No. 381) wherein the Court ordered Epic and

13   Defendant and Counterclaimant Apple Inc. (“Apple”) (together, the “Parties”) “to hire a retired

14   judicial officer to resolve their objections, to the extent that there are any” to the Parties’

15   respective deposition designations in the above-captioned action (the “Action”). Epic is optimistic

16   that the Parties, with the assistance of Judge Laporte, will be able to successfully resolve all

17   Deposition Objections in advance of trial, as ordered by the Court. Nevertheless, Epic believes

18   that the formal appointment of Judge Laporte as Special Master is necessary to create a

19   mechanism to preserve for judicial review any discrete issue or issues that a Party might believe

20   merits the attention of the Court.

21           This motion is based upon this Notice of Motion, the Memorandum of Points and

22   Authorities filed herewith, the Proposed Order Appointing Special Master for Pre-Trial Rulings,

23   the Declaration of Justin C. Clarke (the “Clarke Decl.”), all matters with respect to which this

24   Court may take judicial notice, and such oral and documentary evidence as properly may be

25   presented to the Court.

26

27

28                                            -2-
          EPIC GAMES, INC.’S NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL
                                           MASTER
                              Case No.: 4:20-cv-05640-YGR-TSH
       Case 4:20-cv-05640-YGR Document 441 Filed 04/12/21 Page 3 of 5



 1              Pursuant to Federal Rule of Civil Procedure Fed. R. Civ. P. 53, Epic respectfully moves

 2   the Court to appoint the Honorable Elizabeth D. Laporte (Ret.) as Special Master to preside over

 3   and resolve Deposition Objections in this Action.

 4         I.      STATEMENT OF FACTS

 5              In its March 23, 2021 Order, the Court ordered the Parties “to hire a retired judicial officer

 6   to resolve their objections, to the extent that there are any” to the Parties’ respective deposition

 7   designations in the Action. (Pretrial Order No. 2, ECF No. 381). The Court also ordered the

 8   Parties to provide deposition designations, including counter designations, by April 27, 2021,

 9   “with all objections having been resolved”. (Id.) The Parties have met and conferred with respect

10   to the selection of a retired judicial officer and have agreed to the retention of Judge Laporte, a

11   retired Magistrate Judge for the Northern District of California who currently serves as a neutral at

12   JAMS in San Francisco, CA. (Clarke Decl. ¶¶ 4-5.) Subject to the Court’s approval, the Parties

13   have agreed to retain Judge Laporte and are in the process of meeting and conferring with Judge

14   Laporte to resolve their respective Deposition Objections. (Id. ¶ 6.)

15        II.      LEGAL STANDARD

16              Under Federal Rule of Civil Procedure 53(a)(1)(C), the Court may appoint a Special

17   Master to “address pretrial and posttrial matters that cannot be effectively and timely addressed by

18   an available district judge or magistrate judge in the district.” Courts in the Northern District have

19   appointed Special Masters to assist parties in resolving a wide variety of disputes. See, e.g., E-

20   Smart Techs., Inc. v. Drizin, No. C 06-05528 MHP, 2009 WL 35228, at *1 (N.D. Cal. Jan. 6,

21   2009) (appointing Special Master to assist parties in resolving their disputes regarding discovery

22   and the designation of trade secrets); Tierno v. Rite Aid Corp., No. C 05-02520 TEH, 2008 WL

23   3876131, at *3 (N.D. Cal. Aug. 19, 2008) (appointing Special Master to preside over remaining

24   discovery and if necessary, rule on objections made during depositions). Pursuant to Federal Rule

25   of Civil Procedure 53 orders of a Special Master can be preserved for judicial review by the filing

26   of objections with the district court. See Fed. R. Civ. P. 53(f)(2) (“A party may file objections

27

28                                            -3-
          EPIC GAMES, INC.’S NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL
                                           MASTER
                              Case No.: 4:20-cv-05640-YGR-TSH
        Case 4:20-cv-05640-YGR Document 441 Filed 04/12/21 Page 4 of 5



 1   to—or a motion to adopt or modify—the master's order, report, or recommendations no later than

 2   21 days after a copy is served, unless the court sets a different time”).

 3       III.     ARGUMENT

 4           The Parties are in agreement as to the selection of Judge Laporte to assist with the

 5   resolution of Deposition Objections; and they have begun the process of meeting and conferring in

 6   order to comply with the Court’s instruction that all Deposition Objections be resolved prior to

 7   trial. Epic is optimistic that, in the context of this bench trial, the Parties, with the assistance of

 8   Judge Laporte, should be able to resolve all Deposition Objections without any need for judicial

 9   oversight or intervention. Nevertheless, given the size, complexity and importance of this

10   litigation, Epic respectfully believes that some mechanism for judicial review is necessary in order

11   to protect the Parties’ rights both at trial and in any potential appeal.

12           Appointment of Judge Laporte as Special Master pursuant to Fed. R. Civ. P. 53 is

13   necessary in order to provide the Parties with a mechanism to preserve discrete evidentiary issues

14   that are of sufficient importance that a Party believes they warrant judicial review by the Court.

15   Epic has filed an accompanying Proposed Order Appointing Special Master for Pre-Trial Rulings,

16   providing for the appointment of Judge Laporte as Special Master and establishing a mechanism

17   to preserve Deposition Objections in the unlikely event that such preservation should become

18   necessary.

19           Epic has met and conferred with Apple concerning this Motion. Apple has indicated that it

20   will provide the Court with its position on the Motion in a separate filing on April 13, 2021.

21   (Clarke Decl. ¶ 7.)

22       IV.      CONCLUSION

23           For the reasons discussed above, Epic respectfully requests that the Court grant this motion

24   and enter the proposed Order.

25

26

27

28                                            -4-
          EPIC GAMES, INC.’S NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL
                                           MASTER
                              Case No.: 4:20-cv-05640-YGR-TSH
      Case 4:20-cv-05640-YGR Document 441 Filed 04/12/21 Page 5 of 5


     Dated: April 12, 2021
 1
                                 Respectfully submitted,
 2
                                 By:   /s/ Gary Bornstein
 3
                                       Gary A. Bornstein
 4
                                       FAEGRE DRINKER BIDDLE &
 5                                     REATH LLP
 6                                     Paul J. Riehle
                                       paul.riehle@faegredrinker.com
 7
                                       Four Embarcadero Center
 8                                     San Francisco, California 94111
                                       Telephone: (415) 591-7500
 9                                     Facsimile: (415) 591-7510
10                                     CRAVATH, SWAINE & MOORE LLP
11                                     Christine A. Varney (pro hac vice)
                                       cvarney@cravath.com
12                                     Katherine B. Forrest (pro hac vice)
                                       kforrest@cravath.com
13                                     Gary A. Bornstein (pro hac vice)
                                       gbornstein@cravath.com
14                                     Yonatan Even (pro hac vice)
                                       yeven@cravath.com
15                                     Lauren A. Moskowitz (pro hac vice)
                                       lmoskowitz@cravath.com
16                                     M. Brent Byars (pro hac vice)
                                       mbyars@cravath.com
17
                                       825 Eighth Avenue
18                                     New York, New York 10019
                                       Telephone: (212) 474-1000
19                                     Facsimile: (212) 474-3700
20                                     Attorneys for Plaintiff and Counter-
                                       Defendant EPIC GAMES, INC.
21

22

23

24

25

26

27

28                                          -5-
        EPIC GAMES, INC.’S NOTICE OF MOTION AND MOTION TO APPOINT SPECIAL
                                         MASTER
                            Case No.: 4:20-cv-05640-YGR-TSH
